DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after a Patent Trial and Appeal Board Decision.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 2, 9-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In particular, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, determining key qualitative criteria (KQCs) for a group of items for classification; selecting an item from the group of items for classification;  generating KQC scores for the item selected; generating emotive features (EFs) for the item selected, wherein the EF are distinct from the KQCs; determining first KQC thresholds for a first class, wherein the first KQC thresholds are associated with a first subset of the KQCs for the group of items for classification; determining second KQC thresholds for a second class, wherein the second KQC thresholds are associated with a second subset of the KQCs for the group of items for classification that is different than the first subset of the KQCs; classifying the item selected into the first class if the KQC scores of the item selected exceed the first KQC thresholds for the first class; and classifying the item selected into the second class if the KQC scores of the item selected exceed the first KQC thresholds for the second class; identifying if the preference item has been classified in the first class or the second class and the subset of KQCs associated with that class, where KQCs that are not associated with the subset of KQC thresholds of identified class are ignored; identifying an emotive feature (EF) from the previously determined EFs; generating a recommendation of a related item from the group of items, where: scores for the identified KQC associated with the related item also exceed the KQC thresholds associated with the identified class of the preference item; and an EF of the set of EFs for the related item matches the identified EF of the preference item; 
recalling the related item generated by the recommendation.
To this end, the limitation of determining key qualitative criteria (KQCs) for a group of items for classification is a process that under its broadest reasonable interpretation, covers a mental process.  This is because determining key qualitative criteria for a group of items, for classification, can be performed mentally by a human determining several qualitative criteria for a group of media items, for example.
The limitation of selecting an item from the group of items for classification is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally pick out (e.g. select) an item to be classified.
The limitation of generating emotive features (EFs) for the item selected, wherein the EF are distinct from the KQCs is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally generate emotive features for a content item, for example, by composing a theme song with upbeat emotive features, as one example.  As such, this limitation is a mental process.
The limitation of determining first KQC thresholds for a first class, wherein the first KQC thresholds are associated with a first subset of the KQCs for the group of items for classification is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally compute a first set of thresholds for a first class, and associate the thresholds with a subset of KQCs for a group of items to be classified.  This could be performed by mentally determining KQC thresholds, and then associating the thresholds with the actual KQCs for the group of items. 
The limitation of determining second KQC thresholds for a second class, wherein the second KQC thresholds are associated with a second subset of the KQCs for the group of items for classification that is different than the first subset of the KQCs is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally compute a second set of thresholds for a second class, and associate the thresholds with a subset of KQCs for a group of items to be classified.  This could be performed by mentally determining KQC thresholds, and then associating the thresholds with the actual KQCs for the group of items that is different from another (first) group of items. 
The limitation of classifying the item selected into the first class if the KQC scores of the item selected exceed the first KQC thresholds for the first class is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally classify an item into a given class (e.g. first class) if the KQC scores exceed the threshold for the class. 
The limitation of classifying the item selected into the second class if the KQC scores of the item selected exceed the first KQC thresholds for the second class is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally classify an item into a given class (e.g. second class) if the KQC scores exceed the threshold for the class. 
The limitation of identifying if the preference item has been classified in the first class or the second class and the subset of KQCs associated with that class, where KQCs that are not associated with the subset of KQC thresholds of identified class are ignored is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally determine (identify) whether a preference item has been classified in either a first or second class, where the subset of KQCs are associated with that class, and the KQCs not associated with the subset of KQCs thresholds of identified class are ignored. 
The limitation of identifying an emotive feature (EF) from the previously determined EFs is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally select (identify) an emotive feature from a set of previously determined emotive features, by mentally assigning a given emotion to a content item from a set of predetermined emotions.

The limitation of generating a recommendation of a related item from the group of items where: scores for the identified KQC associated with the related item also exceed the KQC thresholds associated with the identified class of the preference item; and an EF of the set of EFs for the related item matches the identified EF of the preference item is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally generate a recommendation for a similar content item, by using scores for an identified KQC associated with a related item exceed KQC thresholds associate with the class of the preference item, and by using an emotion feature for a related item that matches the identified emotive feature of a given preference item.
The limitation of recalling the related item generated by the recommendation is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a human can mentally recall a related item that has been generated by a recommendation.
Therefore, these limitations fall under the Mental Processes grouping of Abstract Ideas.  Accordingly, the claim recites an abstract idea.
Moreover, the limitations of receiving user input data identifying a preference item from the classified group of items and presenting information designating the related item to the user do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving user input data identifying a preference item from the classified group of items and presenting information designating the related item to the user amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea. 
The steps of receiving … a search query associated with a user, the search query comprising one or more parameters are well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving and the transmitting are both performed over a network by a phone, for example, as set forth at pg. 18, 1st Paragraph of Applicant's specification.
Further, the step of presenting information designating the related item to the user falls under the scope of Versata, because these steps relate to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)), because the presenting involves retrieval of the related item using a computer, for example (See pg. 21, 3rd paragraph.
Accordingly, the steps of receiving user input data identifying a preference item from the classified group of items and presenting information designating the related item to the user are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the KQCs are specific to a specified area associated with the preference item.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally provide criteria specific to a given theme or area associated with a preference item.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on a local time of day.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item based on a time of day (e.g. 7pm in the evening).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on a local time of year.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item based on a time of year (e.g. December 31st).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on a local geographic location.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item based on a local geographic location (e.g. in the mountains).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on the proximity of a device to other devices or persons.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item while taking into account the proximity of a device to other devices or persons.  For example, a user can take into account whether to recommend an upbeat song close to other persons.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on the time spent using a device and/or listening to a specific musical selection.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item while taking into account a specific, frequent musical selection for a related item.  For example, a user can take into account whether to recommend an upbeat song close to other persons.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on velocity or acceleration of a device.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item while taking into account whether a device is moving.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on local lighting or illumination levels.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item while taking into account a lighting level.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on local weather.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item while taking into account weather conditions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on an age of a user who supplied the user input data.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item while taking into user age.  Accordingly, the claim recites an abstract idea.
Moreover, the limitations of a user who supplied the user input data do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantlymore than the judicial exception. The additional element of a database is no more than applying the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of a user who supplied the user input data amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Specifically, the limitation of retrieving information indicating the plurality of data object types supported falls under the scope of Versata, because this limitation directly relates to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on a mood.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item while taking into account the mood of another person.  Accordingly, the claim recites an abstract idea.
Moreover, the limitations of user who supplied the user input data, wherein the user input data further includes an indication of the mood of the user do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantlymore than the judicial exception. The additional element of a database is no more than applying the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of user who supplied the user input data, wherein the user input data further includes an indication of the mood of the user amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Specifically, the limitation of user who supplied the user input data, wherein the user input data further includes an indication of the mood of the user is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving of input data is interpreted to be performed over a network by a phone, for example, as set forth at pg. 18, 1st Paragraph of Applicant's specification.
Accordingly, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on a physical state of a user.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item while taking into whether a user is relaxing, for example.  Accordingly, the claim recites an abstract idea.
Moreover, the limitations of a user who supplied the user data input, wherein the user input data further includes an indication of the physical state of the user do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantlymore than the judicial exception. The additional element of a database is no more than applying the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a user device and a database merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of a user who supplied the user data input, wherein the user input data further includes an indication of the physical state of the user amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.
Specifically, the limitation of a user who supplied the user data input, wherein the user input data further includes an indication of the physical state of the user is well-understood, routine and conventional in view of MPEP § 2106.05(d), which states that receiving or transmitting data over a network, e.g., using the Internet to gather data, is an example of well-understood routine and conventional steps (Symantec, 838 F.3d at 1321, 120 USPQ2d at 136,).  These steps fall within Symantec, because the receiving of input data is interpreted to be performed over a network by a phone, for example, as set forth at pg. 18, 1st Paragraph of Applicant's specification.
Accordingly, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating a recommendation of a related item includes generating the recommendation of the related item further based on a desired year, wherein the input data includes an indication of the desired year.  This is a mental process under its broadest reasonable interpretation. This is because a user can mentally generate a recommendation for a related content item while taking into account a given desired year.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/            Examiner, Art Unit 2169                                                                                                                                                                                            
/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169